Parr, J., dissenting: I agree with the dissent by Judge Nims, except for his discussion of tenancies by the entirety. First, we are not required to reach this issue, since estates by the entirety have never been separately recognized in North Dakota. Renz v. Renz, 256 N.W.2d 883, 884-885 (N.D. 1977); cf. N.D. Cent. Code sec. 47-02-06 (1986 rev.) (defining joint interests to include co-ownership with survivorship rights). Second, a divorce or annulment generally terminates the tenancy by the entirety and transforms it into a tenancy-in-common, with each spouse holding an undivided one-half interest. 4A R. Powell, Law of Real Property, par. 624[3] (1986). Since a tenancy by the entirety is therefore revocable by the parties, I disagree with Judge Nims’ distinction on these grounds between tenancies by the entirety and joint tenancies, and would apply the same rules to both forms of ownership. PARKER, J., agrees with this dissent.